Citation Nr: 0624854	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a knee condition.

4.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

The issues of entitlement to service connection for a back 
condition, a knee condition, and hypertension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A transcript of the June 2006 Board hearing reflects that the 
veteran withdrew his appeal claiming service connection for a 
skin condition.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant with respect to the issue of service connection for 
a skin condition are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

At the June 2006 hearing, the veteran withdrew his appeal 
with respect to the issue of entitlement to service 
connection for a skin condition.  That withdrawal was reduced 
to writing in the hearing transcript.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to the issue of entitlement to service connection for 
a skin condition and it is dismissed.  


ORDER

The appeal with respect to the issue of entitlement to 
service connection for a skin condition is dismissed.


REMAND

The veteran contends that he suffers from hypertension and 
back and knee conditions as a result of his military service.  
In June 2006, the veteran testified that he receives 
treatment for hypertension, his back, and osteoarthritis of 
the knees at VA facilities in Birmingham, Alabama and Oxford, 
Alabama.  No VA records, however, have been obtained and 
associated with the claims file.  The RO should obtain all 
relevant VA records.  

The veteran also testified that he suffered from blackout 
spells and dizziness while in service, which he attributes to 
high blood pressure, and which he continued to suffer after 
service.  He indicates that he has been told by a medical 
professional that the blackout spells and dizziness are due 
to or related to hypertension.  The veteran also testified 
that he suffered several injuries to his knees while playing 
football in service, for which he did not report to sick call 
but received on-field treatment.  He reports that he has been 
told by doctors that his past activities have contributed to 
the progression of osteoarthritis of the knees, and that his 
back condition is the result of both a fall he sustained in 
service as well as the weakness of his knees.  See June 2006 
hearing transcript.  His private physician reports that the 
veteran suffers from permanent physical impairment secondary 
to DDD and degenerative arthritis (although it is unclear 
whether the arthritis is of the knees).  See April 2004 
letter from Dr. Talley.  

In light of the foregoing, fundamental fairness to the 
veteran warrants conducting the appropriate VA C&P 
examinations to determine whether the veteran currently 
suffers from hypertension and any back or knee disabilities, 
and, if so, whether any current diagnosis is related to 
service.  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences 
of failing to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
treatment records.

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current back disability 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability 
was incurred or aggravated (that is, the 
disorder preexisted entry into service 
and increased in disability during 
service) during the veteran's active 
military service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current knee disability 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability 
was incurred or aggravated (that is, the 
disorder preexisted entry into service 
and increased in disability during 
service) during the veteran's active 
military service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether he currently suffers 
from hypertension.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
was incurred or aggravated (that is, the 
disorder preexisted entry into service 
and increased in disability during 
service) during the veteran's active 
military service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

5.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


